DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because all reference numerals should be deleted.  
Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “..the terahertz element being configured to convert between a terahertz wave and electric energy” as  generally described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but 

are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

functional language without reciting sufficient structure to perform the recited function and the

 generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are 

exemplified in claims 20-23:




20. (Original) A method of manufacturing a terahertz device, the method comprising:
a support substrate preparing step for preparing a support substrate having a substrate obverse face and a substrate reverse face spaced apart from each other in a first direction;
(see ¶[0184])

a first conductor forming step for forming a first conductor on the substrate obverse face; (see ¶[0103])
 

a first resin layer forming step for forming a first resin layer covering the first 
conductor; see(¶[0053])

a first resin layer grinding step for forming a first conductor obverse face and a first resin layer obverse face each oriented in a same direction as the substrate obverse face in the first direction, by grinding the first resin layer from a side to which the substrate obverse face is oriented toward a side to which the substrate reverse face is oriented, and by exposing a part of the first conductor from the first resin layer;
a first wiring layer forming step for forming a first wiring layer spanning between the first resin layer obverse face and the first conductor obverse face; 
a terahertz element mounting step for conductively bonding a terahertz element on the first wiring layer, the terahertz element configured to convert between a terahertz wave and electric energy;
a second resin layer forming step for forming a second resin layer covering the first wiring layer and the terahertz element;(see ¶[0062])

5a support substrate removing step for exposing a first resin layer reverse face oriented in an opposite direction to the first resin layer obverse face in the first direction, by removing the support substrate;
and an external electrode forming step for forming an external electrode disposed offset with respect to the first resin layer in a direction in which the first resin layer reverse face is oriented, the external electrode being electrically connected to the first conductor.  

21. (Original) The method according to claim 20, further comprising a second wiring layer forming step for forming a second wiring layer covering a part of the substrate obverse face, after the support substrate preparing step and before the first conductor forming step, wherein the first conductor forming process includes forming the first conductor on the second wiring layer.  

22. (Original) The method according to claim 21, further comprising an electronic parts mounting step for conductively bonding an electronic component different from the terahertz element on the second wiring layer.  

23. (Currently amended) The method according to claim 20, further comprising a second conductor forming step for forming a second conductor on a part of the first resin layer, after the first resin layer grinding step and before the second resin layer forming step.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I.	Claims  1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In the independent claim 1, lines 12-13 and 20, lines 14-15, there is a recitation for “..the terahertz element being configured to convert between a terahertz wave and electric energy…”
What exactly is this configuration? The “wave” is electric energy too, that is, EM energy.

Please advise how the spec and/or drawings make this clear. 

In ¶[0184] we have an orientation of the Terahertz device, but no real description of a configuration for energy conversion described?

“A terahertz device comprising: 
a first resin layer having a first resin layer obverse face and a first resin layer reverse face that are spaced apart from each other in a first direction; 
a first conductor having a first conductor obverse face oriented in a same direction as the first resin layer obverse face, and a first conductor reverse face oriented in a same direction as the first resin layer reverse face, the first67 
FP2019-037US 
conductor penetrating through the first resin layer in the first direction; 
a first wiring layer spanning between the first resin layer obverse face and the first conductor obverse face; 
a terahertz element having an element obverse face oriented in the same direction as the first resin layer obverse face, and an element reverse face oriented in the same direction as the first resin layer reverse face, the terahertz element being configured to convert between a terahertz wave and electric energy; “

The dependent claims 2-19 and 21-23 are thus indefinite too.
-------------------------------------------------------------------------------------------------------------------------------
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


II.	Claims 1-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claim 1, lines 12-13 and 20, lines 14-15, there is a recitation for “..the terahertz element being configured to convert between a terahertz wave and electric energy…”
Please advise what applicants are trying to claim here. What exactly is this configuration? The “wave” is electric energy too, that is, EM energy.
The dependent claims 2-19 and 21-23 are thus indefinite too.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The citations to Tsuruda(‘811), Yanagida (‘827)and Mukai(‘848) are related to the THz device in general, however, they do not suggest the the structure and method of forming such a device as claimed.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849